Citation Nr: 0932289	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-36 327	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right foot for the time period prior to 
October 14, 2008.

2.  Entitlement to an initial compensable evaluation for 
hallux valgus of the left foot for the time period prior to 
October 14, 2008.

3.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right foot for the time period from 
October 14, 2008.

4.  Entitlement to an initial compensable evaluation for 
hallux valgus of the left foot for the time period from 
October 14, 2008.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
esophagitis and duodenitis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus for the time period prior to 
April 2, 2007.

7.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus for the time period from 
April 2, 2007.

8.  Entitlement to an initial compensable evaluation for 
Achilles tendonitis of the right foot for the time period 
prior to April 2, 2007.

9.  Entitlement to an initial compensable evaluation for 
Achilles tendonitis of the left foot for the time period 
prior to April 2, 2007.

10.  Entitlement to an initial evaluation in excess of 10 
percent for Achilles tendonitis of the right foot for the 
time period from April 2, 2007.

11.  Entitlement to an initial evaluation in excess of 10 
percent for Achilles tendonitis of the left foot for the time 
period from April 2, 2007.

12.  Entitlement to an initial compensable evaluation for 
prostatism for the time period prior to October 14, 2008.

13.  Entitlement to an initial evaluation in excess of 20 
percent for prostatism for the time period from October 14, 
2008. 

14.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine for the time 
period prior to October 14, 2008.

15.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the cervical spine for the time 
period from October 14, 2008.

16.  Entitlement to an initial evaluation in excess of 10 
percent for chronic bilateral sacroiliitis (claimed as low 
back pain) for the time period prior to October 14, 2008.

17.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine 
with history of bilateral sacroiliitis for the time period 
from October 14, 2008.

18.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee for the time period prior to 
October 14, 2008.

19.  Entitlement to an initial compensable rating for 
chondromalacia of the left knee for the time period prior to 
October 14, 2008.

20.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee with 
history of chondromalacia for the time period from October 
14, 2008.

21.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee with 
history of chondromalacia for the time period from October 
14, 2008.

22.  Entitlement to an initial compensable evaluation for 
residual scarring status post right foot resection of a 
retrocalcaneal exostosis for the time period prior to October 
14, 2008.

23.  Entitlement to an initial evaluation in excess of 10 
percent for residual scarring status post right foot 
resection of a retrocalcaneal exostosis for the time period 
from October 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active military service from August 
1972 to September 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded service connection with 
initial assigned ratings for the following disabilities: 
hallux valgus right foot (noncompensable), hallux valgus left 
foot (noncompensable), gastroesophageal reflux disease (GERD) 
with esophagitis and duodenitis (10 percent), Achilles 
tendonitis of the right foot (noncompensable), Achilles 
tendonitis of the left foot (noncompensable), mild prostatism 
(noncompensable), arthritis of the cervical spine (10 
percent), chronic bilateral sacroiliitis (claimed as low back 
pain) (10 percent), chondromalacia of the right knee 
(noncompensable), chondromalacia of the left knee 
(noncompensable), and residual scarring status post right 
foot resection of a retrocalcaneal exostosis 
(noncompensable).

The appeal also comes from a May 2006 rating decision, which 
awarded service connection for pes planus of the right and 
left foot, combining each rating with the service-connected 
hallux valgus disability evaluations.  In a March 2007 rating 
decision, the RO separated the pes planus disability from the 
service-connected hallux valgus disabilities and assigned an 
initial 10 percent evaluation for bilateral pes planus.

The Board remanded the Veteran's claims in April 2008.  The 
development has been completed, and the case is before the 
Board for final review.

In a November 2008 rating decision, the RO increased the 
evaluation for the Veteran's service-connected bilateral pes 
planus to 30 percent and Achilles tendonitis of the right and 
left foot disabilities, each to 10 percent.  The higher 
ratings made effective April 2, 2007.  In the same rating 
decision, the RO also increased the evaluations for his 
service-connected prostatism (10 percent), cervical spine (20 
percent), lumbar spine (20 percent), right knee (10 percent), 
left knee (10 percent), and right foot scarring disabilities 
(10 percent), effective October 14, 2008.  Nonetheless, the 
issue of entitlement to an increased evaluation for these 
disabilities remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to October 14, 2008, hallux 
valgus of the right foot was manifested by mild hallux 
valgus, no limitation with standing or walking, and symptom 
magnification.

3.  For the time period prior to October 14, 2008, hallux 
valgus of the left foot was manifested by mild hallux valgus, 
no limitation with standing or walking, and symptom 
magnification.

4.  For the time period from October 14, 2008, hallux valgus 
of the right foot is manifested by no evidence of resection 
of metatarsal heads, inability to stand or walk on toes 
secondary to pain, painful motion when walking, and x-ray 
findings that showed moderate to severe hallux valgus.

5.  For the time period from October 14, 2008, hallux valgus 
of the left foot is manifested by no evidence of resection of 
metatarsal heads, inability to stand or walk on toes 
secondary to pain, painful motion when walking, and x-ray 
findings that showed moderate to severe hallux valgus.

6.  Gastroesophageal reflux disease with esophagitis and 
duodenitis is objectively manifested by easy swallowing, no 
obvious esophageal disease, no hiatal hernia, no reflux in 
June 2004, smooth mucosa and no ulceration apparent in the 
stomach and duodenum, no abnormal intrinsic filling defect or 
unusual extrinsic compression, normal gastric peristalsis, 
normal visualized portions of proximal small intestine, and 
well-developed and well-nourished appearance; subjective 
symptoms including epigastric pain, frequent regurgitation, 
occasional nausea, and occasional left arm and substernal 
pain were neither reported nor shown to be persistently 
recurrent or capable of producing considerable impairment of 
health.

7.  For the time period prior to April 2, 2007, bilateral pes 
planus was manifested by pain description out of proportion 
to physical findings, including pain on motion and severe 
tenderness on palpation, and minor plantar calluses.

8.  For the time period from April 2, 2007, bilateral pes 
planus is manifested by pain in the Achilles and medial 
compartment and pronated feet with inward displacement.

9.  For the time period prior to April 2, 2007, Achilles 
tendonitis of the right foot was manifested by pain 
description out of proportion to physical findings, 
dorsiflexion to 15 degrees with pain at 15 degrees, and 
plantar flexion to 45 degrees with pain at 30 degrees.

10.  For the time period prior to April 2, 2007, Achilles 
tendonitis of the left foot was manifested by pain 
description out of proportion to physical findings, 
dorsiflexion to 15 degrees with pain at 15 degrees, and 
plantar flexion to 45 degrees with pain at 30 degrees.

11.  For the time period from April 2, 2007, Achilles 
tendonitis of the right foot is manifested by pain in the 
Achilles and medial compartments, resistance to biomechanical 
orthotics and orthopedic appliances, dorsiflexion to 15 
degrees, and plantar flexion with pain to 40 degrees.

12.  For the time period from April 2, 2007, Achilles 
tendonitis of the left foot is manifested by pain in the 
Achilles and medial compartments, resistance to biomechanical 
orthotics and orthopedic appliances, dorsiflexion to 15 
degrees, and plantar flexion with pain to 40 degrees.
13.  For the period prior to October 14, 2008 prostatism was 
manifested by nighttime voiding frequency of once nightly and 
no complaints of daytime frequency.

14.  For the time period from October 14, 2008, prostatism is 
manifested by a daytime voiding frequency of at least every 
one to two hours and a nighttime voiding frequency of every 
two hours.

15.  For the time period prior to October 14, 2008, arthritis 
of the cervical spine was manifested by a combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees.

16.  For the time period from October 14, 2008, arthritis of 
the cervical spine is manifested by forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees.

17.  For the time period prior to October 14, 2008, chronic 
bilateral sacroiliitis was manifested by a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees.

18.  For the time period from October 14, 2008, degenerative 
joint disease of the lumbar spine with history of bilateral 
sacroiliitis is manifested by a forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.

19.  For the time period prior to October 14, 2008, 
chondromalacia of the right knee was manifested by flexion to 
125 degrees and extension to zero with no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.

20.  For the time period prior to October 14, 2008, 
chondromalacia of the left knee was manifested by flexion to 
125 degrees and extension to zero with no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.

21.  For the time period from October 14, 2008, degenerative 
joint disease of the right knee with history of 
chondromalacia is manifested by degenerative changes shown on 
x-ray, normal extension, and flexion to 100 degrees with pain 
on motion.

22.  For the time period from October 14, 2008, degenerative 
joint disease of the left knee with history of chondromalacia 
is manifested by degenerative changes shown on x-ray, normal 
extension, and flexion to 100 degrees with pain on motion.

23.  For the time period prior to October 14, 2008, residual 
scarring status post right foot resection of a retrocalcaneal 
exostosis was manifested by three stable, superficial scars 
on the right foot and right lower extremity with a combined 
total area measuring 21.5 square centimeters with no pain or 
tenderness on examination.

24.  For the time period from October 14, 2008, residual 
scarring status post right foot resection of a retrocalcaneal 
exostosis is manifested by three stable, superficial scars on 
the right foot with a combined total area measuring no more 
than 3.2 square centimeters with mild tenderness to palpation 
on examination.


CONCLUSIONS OF LAW

1.  For the time period prior to October 14, 2008, the 
criteria for an initial compensable evaluation for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

2.  For the time period prior to October 14, 2008, the 
criteria for an initial compensable evaluation for hallux 
valgus of the left foot have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, the criteria for an initial compensable 
evaluation for hallux valgus of the right foot have been met 
for the time period from October 14, 2008.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

4.  With resolution of the benefit of the doubt in the 
Veteran's favor, the criteria for an initial compensable 
evaluation for hallux valgus of the left foot have been met 
for the time period from October 14, 2008.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with esophagitis 
and duodenitis are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.20, 
4.114, Diagnostic Code 7346 (2008).

6.  For the time period prior to April 2, 2007, the criteria 
for an initial evaluation in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2008).

7.  For the time period from April 2, 2007, the criteria for 
an initial evaluation in excess of 30 percent for bilateral 
pes planus are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

8.  For the time period prior to April 2, 2007, the criteria 
for an initial compensable evaluation for Achilles tendonitis 
of the right foot are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 
4.71a, Diagnostic Codes 5299-5024 (2008).

9.  For the time period prior to April 2, 2007, the criteria 
for an initial compensable evaluation for Achilles tendonitis 
of the left foot are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 
4.71a, Diagnostic Codes 5299-5024 (2008).

10.  For the time period from April 2, 2007, the criteria for 
an evaluation in excess of 30 percent for Achilles tendonitis 
of the right foot are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 
4.71a, Diagnostic Codes 5299-5024 (2008).

11.  For the time period from April 2, 2007, the criteria for 
an evaluation in excess of 30 percent for Achilles tendonitis 
of the left foot are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 
4.71a, Diagnostic Codes 5299-5024 (2008).

12.  For the time period prior to October 14, 2008, the 
criteria for an initial compensable evaluation for mild 
prostatism are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2008).

13.  For the time period from October 14, 2008, the criteria 
for an initial evaluation in excess of 20 percent for mild 
prostatism are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2008).

14.  For the time period prior to October 14, 2008, the 
criteria for an initial evaluation in excess of 10 percent 
for arthritis of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

15.  For the time period from October 14, 2008, the criteria 
for an initial evaluation in excess of 20 percent for 
arthritis of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

16.  For the time period prior to October 14, 2008, the 
criteria for an initial evaluation in excess of 10 percent 
for chronic bilateral sacroiliitis (claimed as low back pain) 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5236 (2008).

17.  For the time period from October 14, 2008, the criteria 
for an initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine with history 
of bilateral sacroiliitis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5236-5242 (2008).

18.  For the time period prior to October 14, 2008, the 
criteria for an initial compensable evaluation for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2008).  

19.  For the time period prior to October 14, 2008, the 
criteria for an initial compensable evaluation for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2008).

20.    For the time period from October 14, 2008, the 
criteria for an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right knee with history 
of chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5014-5010 (2008).

21.  For the time period from October 14, 2008, the criteria 
for an initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee with history of 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5014-5010 (2008).

22.  For the time period prior to October 14, 2008, the 
criteria for an initial compensable evaluation for residual 
scarring status post right foot resection of a retrocalcaneal 
exostosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (prior to October 23, 2008).
23.  For the time period from October 14, 2008, the criteria 
for an initial evaluation in excess of 10 percent for 
residual scarring status post right foot resection of a 
retrocalcaneal exostosis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.118, Diagnostic Codes 7805-7804 (prior to October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
the service-connected disabilities on appeal were received in 
May 2004 prior to his discharge from military service, with 
the exception of his claim for bilateral pes planus, which 
was received in October 2005.  Thereafter, he was notified of 
the general provisions of the VCAA by the Muskogee RO in 
correspondence dated in November 2005 and July 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in November 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in July 2007.  The 
Court also outlined in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), additional notice requirements pursuant to 
38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Although not applicable to this appeal, notice as to 
this matter was provided in June 2008, including the 
applicable and alternative rating criteria for the claims on 
appeal.

The claims for higher initial evaluations for the service-
connected disabilities that are the subject of this appeal 
are downstream issues from the grant of service connection.  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159(b) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and private treatment records 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with a pre-discharge fee-basis 
examination and post-service fee-basis and VA examinations to 
assess the current nature and etiology of his claimed 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.



Laws and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).   

The Court also has held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement s for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008)

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

Hallux Valgus of the Right and Left Foot

The Veteran is assigned initial noncompensable evaluations 
for service-connected hallux valgus of the right and left 
foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).

528
0
Hallux valgus, unilateral:

Operated with resection of 
metatarsal head
10

Severe, if equivalent to 
amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

In a service treatment record dated in October 2003, the 
Veteran complained of constant Achilles pain that was better 
when he wore his boots.  He reported running up to 30 miles a 
week with two long runs over the weekend.

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported hammertoes in both feet with 
spurs, but did not know how many years he had had the 
symptoms.  He reported pain, stiffness, swelling, fatigue, 
and weakness at rest and with standing, and that fast-walking 
and standing for a long period of time were limited.  He 
related that he lost work twice a month for this problem.  
Physical examination findings were reported as hallux valgus 
present in both first MTP (metatarsophalangeal) joints, 
slight in angulation, and no evidence of resection of 
metatarsal head; no hallux rigidus; no obvious limitation of 
standing or walking; and no obvious use of corrective shoe 
wear.  Findings from X-rays of the bilateral feet were 
reported as mild bilateral hallux valgus with no stress 
injury, erosive arthritis, or soft tissue abnormality.  

In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran had to remove his right shoe when 
driving to help with the pain and that he reportedly took 
frequent breaks from standing in his job as a teacher to 
massage his foot.  The Veteran echoed these statements in a 
notice of disagreement that was also received in April 2005.

In a fee-basis examination report dated in February 2006, the 
Veteran described a pain level of 7/10 and swelling of his 
feet at rest and while standing or walking.  On physical 
examination of his feet and toes, the examiner identified 
hallux valgus on the right and left foot with a slight degree 
of angulation with no resection of the metatarsal head 
present bilaterally.  He did not demonstrate any limitation 
with standing or walking.  The examiner stated that the 
Veteran was difficult to examine, and he affected pain out of 
proportion to the physical findings [symptom magnification].  
X-ray studies of the feet showed mild hallux valgus 
bilaterally.

In a VA examination report dated in October 2008, the Veteran 
described bilateral foot problems that included pes planus, 
Achilles tendonitis, and hallux valgus.  He complained of 
pain worsened by prolonged standing and walking; stiffness, 
weakness, and occasional swelling of the ankle joints; and 
fatigability and lack of endurance.  He had worn shoe inserts 
since 2004, which helped.  He denied any history of flare-ups 
or injury to the feet.  The only reported surgery was in 
February 2004 to remove a right heel spur.  On physical 
examination, there was no joint deformity of the feet; 
however, the Veteran was unable to stand or walk on his toes 
secondary to pain, and the examiner reported objective 
evidence of painful motion when the Veteran was walking.  X-
ray findings of the right foot included moderate to severe 
degenerative change at the metatarsophalangeal joint of the 
great toe with moderate to severe hallux valgus.  X-ray 
findings of the left foot included moderately severe 
degenerative changes at the metatarsophalangeal joint of the 
left great toe with moderate to severe hallux valgus.  
Bilaterally, there was no evidence of fracture, dislocation, 
or osseous mass lesion of the remaining bones and joints.

For the Time Period Prior to October 14, 2008

The RO appropriately assigned a noncompensable rating for the 
Veteran's right and left foot hallux valgus disabilities for 
the time period prior to October 14, 2008 based on objective 
medical findings that included no evidence of resection of 
metatarsal head and no evidence of severe hallux valgus that 
was equivalent to amputation of the great toes, including no 
obvious limitation of standing or walking.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2008).  Competent medical 
evidence of record during this time period showed mild hallux 
valgus bilaterally, no limitation with standing or walking, 
and symptom magnification (endorsing pain out of proportion 
to the physical findings).  The Board finds that the February 
2006 examiner's conclusion of symptom magnification is 
supported by the evidence of record, which showed that the 
Veteran was running up to 30 miles a week in October 2003, 
reported no injuries after service, but described his pain 
level as 7/10 on examination in February 2006 despite minimal 
objective findings.  Therefore, a compensable rating for 
hallux valgus for the right or left foot for the time period 
prior to October 14, 2008 is not warranted.

For the Time Period from October 14, 2008

Resolving all doubt in favor of the Veteran, the Board finds 
that for the time period from October 14, 2008 his service-
connected hallux valgus disability of the right and left foot 
more nearly approximates the level of impairment contemplated 
for a 10 percent rating under these criteria.  On VA 
examination in October 2008, his right and left foot hallux 
valgus disabilities were characterized by no evidence of 
resection of metatarsal heads, inability to stand or walk on 
his toes secondary to pain, painful motion when walking, and 
x-ray findings that showed moderate to severe hallux valgus 
bilaterally.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
As a general matter, in evaluating musculoskeletal 
disabilities, VA must determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5280, the analysis required by DeLuca would 
not result in a higher schedular rating.

Gastroesophageal Reflux Disease (GERD) with Esophagitis and 
Duodenitis

The Veteran is assigned an initial 10 percent evaluation for 
service-connected gastroesophageal reflux disease with 
esophagitis and duodenitis pursuant to 38 C.F.R. §  4.114, 
Diagnostic Code 7346 (2008).

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10
38 C.F.R. §  4.114, Diagnostic Code 7346 (2008).

In a routine service physical examination report dated in 
June 2004, the Veteran reported no decrease in appetite and 
denied any nausea, vomiting, abdominal pain, change on bowel 
movement frequency, or melena.  Physical examination findings 
were reported as appearing well-developed, well-nourished, 
and in no acute distress.
In a retirement physical examination report dated in June 
2004, the Veteran denied any recent weight change and 
reported "feeling fine."  Physical examination findings 
included appearing well-developed, well-nourished, and in no 
acute distress.  

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported having GERD since 1975, but stated 
that it did not affect his general health or weight.  He 
stated that it produced difficulty swallowing, pain above the 
stomach, arm pain, nausea and vomiting, heartburn, pain 
behind the breastbone, and reflux and regurgitation of the 
stomach contents on a constant basis.  He denied any 
functional impairment or lost time from work.  The examiner 
observed that in July 1998 the Veteran underwent 
esophagogastroduodeno-scopy (EGD) and was diagnosed with GERD 
with occasional dysphagia with mild esophagitis and 
duodenitis.  The present physical examination findings 
included good nutritional status.  Following a June 2004 
upper gastrointestinal series, the impression was listed as 
negative upper gastrointestinal series with air contrast.

In an August 2004 in-service colonoscopy examination and 
colon cancer screening report, the Veteran denied any 
abdominal pain, nausea, vomiting, or current dysphagia.  He 
reported stable weight with the exception of having foot 
surgery in 2004 with decreased activity and an approximate 
eight-pound weight gain.  The impression included long 
history of GERD.

In correspondence received in April 2005, the Veteran's wife 
stated that a medication that the Veteran started taking four 
to five years ago provided some relief, but she was cautious 
about the types of food she prepared for him.  The Veteran 
echoed these statements in a notice of disagreement that was 
also received in April 2005.

In a VA examination report dated in July 2008, the Veteran 
stated that he was having problems with dysphagia for solid 
and liquid foods; intermittent epigastric pain, relieved by 
AcipHex; frequent regurgitation, occasional nausea, 
occasional left arm pain and substernal pain associated with 
eating and relieved by taking AcipHex.  He denied any history 
of hematemesis or melena, vomiting, hospitalization or 
surgery for GERD, weight gain or loss, or anorexia or anemia.  
He reported that the GERD affected his employment as a 
teacher because sometimes he had to stop teaching because of 
his belching and reflux problems; he stated that it affected 
his daily living, generally, because it slowed him down.  On 
physical examination, he appeared to be well-developed, well-
nourished, and in no apparent distress.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease with esophagitis and 
duodenitis.  It appears that the 10 percent evaluation for 
the Veteran's GERD disability was based on subjective reports 
of difficulty swallowing, pain above the stomach, occasional 
left arm substernal pain, nausea and vomiting, heartburn, and 
reflux and regurgitation of the stomach contents on a 
constant basis.  At no time, however, is the Veteran shown to 
have persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, the criteria for the next 
higher, 30 percent, evaluation.  Rather, while the Veteran 
endorsed symptoms including epigastric pain, frequent 
regurgitation, occasional nausea, and occasional left arm and 
substernal pain, none of these symptoms was reported or shown 
to be persistently recurrent or capable of producing 
considerable impairment of health.  Accordingly, the Board 
finds that an initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease with esophagitis and 
duodenitis is not warranted.

Bilateral Pes Planus

For the time period prior to April 2, 2007, the Veteran was 
assigned an initial 10 percent evaluation for bilateral pes 
planus; for the time period from April 2, 2007, he is 
assigned a 30 percent evaluation for bilateral pes planus.  
Both evaluations were made pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).


	(CONTINUED ON NEXT PAGE)

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

In a service treatment record dated in October 2003, the 
Veteran complained of constant Achilles pain that was better 
when wearing his boots.  He reported running up to 30 miles a 
week with two long runs over the weekend, and doing 
stretching on a consistent basis with continued pain.  In a 
service treatment note from the family practice clinic dated 
in January 2004, physical examination findings included minor 
plantar calluses noted, flexible flat foot, and no antalgic 
gait.  The assessment included flat foot.

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported several problems with his feet, 
but his complaints did not include pes planus, or flat feet.  
Physical examination findings included no pes planus.

In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran experienced pain in both feet, 
especially when standing for long periods, and needed to take 
breaks from standing.  The Veteran echoed these statements in 
a notice of disagreement that was also received in April 
2005.
In a fee-basis examination report dated in February 2006, the 
Veteran described pain on a scale of 7/10 and swelling of his 
feet at rest and while standing, relieved by medication and 
biomechanical orthotics.  He denied any functional impairment 
resulting from his pes planus disability.  On physical 
examination, his gait was reported as abnormal and painful.  
Examination of both feet revealed painful motion and severe 
tenderness on palpation of the plantar surfaces.  Other 
findings were reported as follows for both feet:  no 
forefoot/midfoot malalignment, good alignment of the Achilles 
tendons, no limitation with standing and walking, and 
symptoms and pain reportedly not relieved by corrective shoe 
wear.  The examiner found the Veteran was difficult to 
examine, noting that he affected pain out of proportion to 
the physical findings [symptom magnification].

D.C.C., D.P.M., stated in a podiatry note dated in April 
2007, that the Veteran reported that he had been wearing the 
devices, and it had helped some.  Objective findings included 
the following:  good medial and lateral column support when 
the orthotics were put against the feet; when standing, he 
had calcaneovalgus deformity with inward displacement of the 
feet accommodated by the orthotic; and pain in the Achilles 
and medial compartment.  The podiatrist and Veteran discussed 
his disability rating for service-connected acquired flat 
foot, and the podiatrist indicated that the Veteran's 
disability was "pronounced according to the paperwork that 
was shown to me."  The assessment included pronated feet 
with inward displacement.  In a podiatry note dated in July 
2007, the Veteran reported that he had been wearing his 
orthotics, but it still hurt at the ball of his right foot.  
On examination, there was good medial and lateral column 
support when the orthotics were put against the feet, and no 
problems were seen.  The podiatrist noted that the Veteran 
still had pain in the Achilles.  In a podiatry note dated in 
May 2008, the Veteran had similar complaints.  Objective 
findings on examination included pain on the Achilles tendon 
posterior with direct pressure.

In a VA examination report dated in October 2008, the Veteran 
described bilateral foot problems that included pes planus, 
Achilles tendonitis, and hallux valgus.  He reported that he 
experienced daily pain during prolonged standing or walking, 
which caused him to take breaks to sit while at work.  
Objective findings on examination were reported as follows:  
callus formation on the plantar aspect of the bilateral 
forefoot, no joint deformity, no inflammation, Achilles 
alignment within normal limits and negative for pain with 
manipulation, tenderness to palpation on the entire area of 
bilateral feet, and unable to supinate or pronate his feet.

For the Time Period Prior to April 2, 2007

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial evaluation in excess of 10 percent for bilateral pes 
planus for the time period prior to April 2, 2007.  The Board 
notes that the only objective findings related to pes planus 
prior to the February 2006 fee-basis examination was minor 
plantar calluses, documented in January 2004.  

Unfortunately, the objective findings from the February 2006 
fee-basis examination warrant some skepticism because the 
Veteran was shown to describe pain out of proportion to the 
physical findings.  Nevertheless, the reported objective 
findings do not warrant a higher evaluation because there was 
no objective evidence of marked deformity, indication of 
swelling on use, nor characteristic callosities.  Moreover, 
although the Veteran described pain on motion and severe 
tenderness on palpation, his apparent symptom magnification 
diminishes the credibility of any objective findings.  
Therefore, an initial evaluation in excess of 10 percent for 
bilateral pes planus for the time period prior to April 2, 
2007 must be denied.

For the Time Period from April 2, 2007

After a review of the evidence of record, the Board finds 
that the evidence supports the assignment of an initial 
evaluation of 30 percent, but no higher, for bilateral pes 
planus for the time period from April 2, 2007.  The RO 
appropriately assigned a 30 percent rating for the Veteran's 
bilateral pes planus disability for the period from April 2, 
2007 based on objective medical findings that included pain 
in the Achilles and medial compartment and pronated feet with 
inward displacement.  Although the April 2007 podiatrist 
described the Veteran's pes planus as "pronounced" 
according to unidentified paperwork that the Veteran showed 
him, at no time during this period did objective medical 
evidence include marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, or no 
improvement by orthopedic shoes or appliances, the criteria 
required for the next higher, 50 percent, rating.  
Accordingly, the entitlement to a rating in excess of 30 
percent for bilateral pes planus must be denied for the time 
period from April 2, 2007.

Achilles Tendonitis of the Right and Left Foot

The Veteran was assigned initial noncompensable evaluations 
for service-connected Achilles tendonitis of the right and 
left foot for the time period prior to April 2, 2007; a 10 
percent evaluations for Achilles tendonitis of the right and 
left foot has been in effect since April 2, 2007.  Both 
evaluations were made pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5024 (2008).

5024
Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5024 (2008).

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2008).

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).
In an in-service physical therapy note dated in June 2003, 
the Veteran reported pain along the left Achilles tendon 
after running; he stated that he ran one to two hours at a 
time four to five times a week.  Objective findings included 
passive range of motion of the bilateral ankles within full 
limits, no tenderness with palpation of the bilateral 
Achilles tendon, and negative varus talus and valgus stress.

In a service treatment record dated in October 2003, the 
Veteran complained of constant Achilles pain that was better 
when wearing his boots.  He reported running up to 30 miles a 
week with two long runs over the weekend, and doing 
stretching on a consistent basis with continued pain.  
Physical findings included combined weakness of bilateral 
ankle dorsiflexors with tightness of gastroc/soleus, normal 
appearance of ankles, no tenderness on palpation of ankles, 
no pain elicited by motion of the ankles, no instability of 
the ankles, and no tenderness observed on ambulation in the 
ankles.  Range of motion findings for the right and left 
ankles were reported as active dorsiflexion to 5 degrees and 
passive dorsiflexion to 10 degrees.  

In a service treatment record dated in October 2003, the 
Veteran complained of bilateral Achilles pain after running 
for more than an hour.  Physical examination findings of the 
bilateral ankles were reported as no tenderness on palpation, 
normal ankle motion, no pain elicited by motion, no 
instability of the ankles, no tenderness observed on 
ambulation, and no weakness of the ankles.  In a podiatry 
note dated in November 2003, the examiner reported a 15 
degree loss of motion on dorsiflexion bilaterally. 

In a podiatry note dated in January 2004, the Veteran was 
evaluated for biomechanical orthotics.  The assessment was 
Achilles tendonitis (left), Haglund's deformity bilaterally, 
left shone broke off bone piece and tendon, hammertoes two 
through five bilaterally, and ankle-foot equinus bilaterally.  
In a telephone consultation note dated in January 2004, the 
Veteran's podiatrist stated that he anticipated surgery for 
the Veteran within the next few months and recommended that 
the Veteran not be deployed as scheduled.  In a family 
practice note dated in January 2004 physical examination 
findings included bilateral feet with decreased ankle 
dorsiflexion. 
An in-service operative report dated in February 2004 showed 
that the Veteran underwent a resection of a retrocalcaneal 
exostosis on the right foot.  In June 2004, he was referred 
for post-operative physical therapy with goals to reduce 
edema, pain, and discomfort.

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported trouble with bilateral Achilles 
tendonitis since 1978 when walking, jogging, climbing, going 
down stairs, and standing from a sitting position.  He stated 
that the symptoms were constant, but denied incapacitation or 
time lost from work.  Treatment had included orthotics with a 
right foot lift pad.  In February 2004 he underwent resection 
of a retrocalcaneal exostosis, right foot (removal of a bony 
bump on the back of his right heel).  June 2004 physical 
examination findings of the bilateral ankles included normal 
appearance; normal range of motion with dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 
degrees; no additional limitation based on pain, fatigue, 
weakness, lack of endurance, or incoordination; no deformity; 
no ankylosis.  Physical examination of the feet included no 
findings of painful motion, edema, disturbed circulation, 
weakness, atrophy, or tenderness.  Reported x-ray findings of 
the right and left ankle were identical: complete ankle 
series revealed normal mineralization; no fractures or 
osseous abnormalities were demonstrated; the joint spaces 
were well maintained without ligamentous laxity; no soft 
tissue swelling was seen.  The diagnosis was bilateral 
Achilles tendonitis.

In an in-service physical therapy initial evaluation report 
dated in August 2004, the Veteran complained of bilateral 
foot pain, right greater than left and numbness to the medial 
forefoot region.  Rounded to the nearest five degrees, 
bilateral ankle range of motion was reported as dorsiflexion 
to zero (neutral) and plantar flexion to 35.  He participated 
in physical therapy through September 2004.
In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran constantly described how he had to 
take frequent breaks from standing and walking during class 
lectures as a high school teacher.  She also stated that his 
pain and discomfort caused restless sleep for both of them.  
The Veteran echoed these statements in a notice of 
disagreement that was also received in April 2005.
In a fee-basis examination report dated in February 2006, the 
Veteran reported pain in both ankles that included weakness 
when walking or standing, and lack of endurance and giving 
way when walking.  He denied any incapacitation or lost time 
from work from his bilateral Achilles tendonitis.  On 
physical examination of the ankles, there was no deformity, 
the bilateral ankle joints showed signs of guarding of 
movement, and the Veteran did not want to move his ankles or 
feet at all.  Range of motion findings were reported as 
bilateral dorsiflexion to 15 degrees with pain starting at 15 
and bilateral plantar flexion to 45 degrees with pain 
starting at 30 degrees bilaterally.  The examiner indicated 
that he could not determine whether pain, fatigue, weakness, 
lack of endurance, and incoordination additionally limited 
joint function in degrees.  The examiner indicated that the 
Veteran was difficult to examine because he affected pain out 
of proportion to the physical findings [symptom 
magnification].

Podiatry treatment records dated in July 2007 and May 2008 
showed objective findings on examination of pain on the 
Achilles tendon posterior with direct pressure and resistance 
to biomechanical orthotics and orthopedic appliances.

In a VA examination report dated in October 2008, the Veteran 
described bilateral foot problems that included pes planus, 
Achilles tendonitis, and hallux valgus.  He complained of 
pain worsened by prolonged standing and walking; stiffness, 
weakness, and occasional swelling of the ankle joints; and 
fatigability and lack of endurance.  He reported wearing shoe 
inserts since 2004, which was helping some.    He denied any 
history of flare-ups.  Range of motion of the bilateral 
ankles was reported as dorsiflexion to 15 degrees and plantar 
flexion to 40 degrees with pain starting at 40 degrees.  On 
repetition, there was no change in function secondary to 
pain.  There was objective evidence of painful motion when 
walking, but no functional limitation was noted when standing 
or walking.

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion. 

 
38 C.F.R. § 4.71a, Plate II (2008)

For the Time Period Prior to April 2, 2007

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial compensable evaluation for right or left foot 
Achilles tendonitis for the time period prior to April 2, 
2007.  Objective range of motion findings in June 2004 showed 
normal range of motion on dorsiflexion (to 20 degrees) and 
plantar flexion (to 45 degrees) bilaterally with no 
additional limitation based on pain, fatigue, weakness, lack 
of endurance, or incoordination, and no evidence of deformity 
or ankylosis.  Similarly, although the validity of the 
February 2006 fee-basis examination findings are questionable 
based on the examiner's assessment that the Veteran described 
pain out of proportion to the physical findings, range of 
motion findings varied only slightly: bilateral dorsiflexion 
to 15 degrees with pain at 15, and bilateral plantar flexion 
to 45 degrees with pain at 30 degrees.  Therefore, the Board 
finds that the Veteran had a mild loss of motion of the right 
and left ankles, and an initial compensable evaluation for 
right or left foot Achilles tendonitis for the time period 
prior to April 2, 2007 must be denied.

For the Time Period from April 2, 2007

The Veteran was awarded an initial 10 percent evaluation for 
right and left foot Achilles tendonitis based on an April 2, 
2007 podiatry note that documented pain in the Achilles and 
medial compartments and resistance to biomechanical orthotics 
and orthopedic appliances.  Additional treatment notes from 
July 2007 and May 2008 showed continued pain on the Achilles 
tendon posterior with direct pressure.

The Board finds that the assigned 10 percent rating 
adequately compensates the Veteran for right and left foot 
Achilles tendonitis for this time period.  Indeed, on VA 
examination in October 2008, his bilateral range of motion of 
the ankles remained mild with only a five degree loss of 
dorsiflexion and a five degree loss of plantar flexion with 
pain.  Therefore, an initial evaluation in excess of 10 
percent for right or left foot Achilles tendonitis for the 
time period from April 2, 2007 must be denied.  The Board has 
considered other disabilities of the ankle; however, none of 
the competent medical evidence of record shows that the 
Veteran has ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2008).

Prostatism

The Veteran was assigned an initial noncompensable evaluation 
for service-connected mild prostatism for the time period 
prior to October 14, 2008; thereafter, he was assigned an 
initial 20 percent evaluation for prostatism for the time 
period from October 14, 2008.  Both evaluations were made 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008).

752
7
Prostate gland injuries, infections, hypertrophy, post-
operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2008).

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20
38 C.F.R. § 4.115a (2008).
Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10
38 C.F.R. § 4.115a (2008).
In a routine service physical examination report dated in 
June 2004, the Veteran denied any genitourinary symptoms.  
Physical examination findings of the urinary system were 
reported as prostate normal and boggy, no prostatic 
enlargement observed, no prostatic tenderness observed, no 
hard area or nodule of the prostate observed.  The assessment 
included benign prostatic hyperplasia.
In a service treatment record dated in July 2004, the Veteran 
complained of symptoms of nocturia and residual volume in 
bladder, smaller urine stream, dribbling but no urinary 
hesitance, terminal dribbling during urination but no genital 
lesion and no male genital symptoms present; he denied 
dysuria or urinary loss of control.  Prostate-specific 
antigen (PSA) level was reported as normal.  Physical 
findings of the urinary system were reported as normal 
prostate, no prostatic enlargement observed, no prostatic 
tenderness observed, not fluctuant, no hard area or nodule on 
the prostate observed, and not stony hard.  The assessment 
was incomplete emptying of bladder.
In a retirement physical examination report dated in June 
2004, the Veteran's concerns included enlarged prostate.  No 
physical examination findings were reported.
In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran described difficulties with an enlarged 
prostate since 1998, urinating six times a day and three 
times at night, and difficulty starting urination with 
decreased force.  He denied any incontinence, impotency, 
surgery, functional impairment, or time lost from work.  
Physical examination findings were reported as follows: a 
very slight enlarged prostate that was smooth and nontender 
and normal male genitalia.  A urinalysis study was reported 
as clinically unremarkable, and a PSA was normal.  The 
diagnosis was mild prostatism.
In an in-service urology note dated in August 2004, the 
Veteran complained of urinary frequency, two to three times 
per night and daytime frequency the same.  In a follow-up 
urology note dated later in August, the Veteran reported 
decreased nocturia (waking once or sometimes not at all to 
void), improved flow, and no side effects since starting 
medication.
In a post-service urology note dated in January 2005, the 
Veteran reported having some frequency and urgency with 
nocturia usually once or twice.  In a urology note dated in 
May 2005, the Veteran stated that nocturia was now once per 
night, flow was good, urgency was present, and he had one 
episode of incontinence.
In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran got up regularly at night to urinate 
and took medication for his disability.  The Veteran echoed 
these statements in a notice of disagreement that was also 
received in April 2005.
In urology treatment notes and corresponding summaries dated 
in August 2007 and September 2008, the Veteran had no 
complaints, was minimally symptomatic, and was doing fairly 
well on Uroxatral.
In a VA examination report dated in October 2008, the Veteran 
described his history of benign prostatic hypertrophy since 
2004 and reported being placed on Uroxatral at bedtime with 
some result.  He stated that he continues to have frequency 
of urination, however, using the bathroom at least every one 
to two hours and getting up every two hours at night.  He 
complained of hesitancy, occasional dribbling and urgency.  
He denied any history of incontinence and was not currently 
wearing any incontinence pads.  He indicated that his 
prostate disability affected his work and activities of daily 
living due using the bathroom frequently.  On examination the 
prostate was slightly enlarged and no nodules were noted.
For the Time Period Prior to October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial noncompensable 
evaluation for mild prostatism, based on urinary frequency 
findings, for the time period prior to October 14, 2008.  The 
evidence shows that once the Veteran was started on nighttime 
medication to decrease his reported urinary frequency, 
nighttime voiding was reduced to once per night or none at 
all.  The evidence of record contained no complaints of 
daytime frequency after the Veteran started medication in 
August 2004.  Therefore, a compensable evaluation for 
prostatism based on urinary frequency for the time period 
prior to October 14, 2008 must be denied.
For the Time Period from October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 20 percent 
evaluation for mild prostatism, based on urinary frequency 
findings, for the time period from October 14, 2008.  On VA 
examination in October 2008, the Veteran reported a daytime 
voiding frequency of at least every one to two hours and a 
nighttime voiding frequency of every two hours.  The next 
higher, 40 percent, evaluation is not warranted because the 
evidence fails to show a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night.  Therefore, an initial evaluation in excess of 20 
percent for prostatism for the time period from October 14, 
2008 must be denied.

Arthritis of the Cervical Spine

The Veteran was assigned an initial 10 percent evaluation for 
arthritis of the cervical spine for the time period prior to 
October 14, 2008; he is assigned a 20 percent evaluation for 
arthritis of the cervical spine for the time period from 
October 14, 2008.  Both evaluations were made pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.

The Spine
523
6
Sacroiliac injury and weakness
523
7
Lumbosacral or cervical strain
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
524
3
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

  
38 C.F.R. § 4.71a, PLATE V (2008)

In a routine service physical examination report dated in 
June 2004, the Veteran reported chronic neck problems.  The 
assessment included cervicalgia.
In a retirement physical examination report dated in June 
2004, the Veteran's concerns included neck pain.  
Musculoskeletal findings were not included in the report.  
In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported pain around the neck area for the 
prior two years, particularly on the right side 
intermittently on a daily basis, lasting for a few minutes at 
a time when turning his neck, and sometimes traveling toward 
the base of the neck.  He described the pain as crushing, 
aching, and sharp, and rated it as 8/10 on a pain scale.  He 
stated that the pain occurred with physical activity and 
improved with rest, and that even when the pain did occur, he 
continues to pursue normal activities.  He denied any 
incapacitation, functional impairment, or lost time from 
work.  
Physical examination findings of the neck included no 
lymphadenopathy or thyromegaly; no pain on examination; and 
sensation intact distally with no knots, bands, or trigger 
points.  Range of motion findings were reported as follows:  
flexion to 0 degrees to 50 degrees, extension 0 degrees to 20 
degrees, right lateral flexion 0 degrees to 25 degrees with 
pain occurring at 25 degrees, left lateral flexion 0 degrees 
to 25 degrees, right rotation 0 degrees to 60 degrees with 
pain occurring at 60 degrees, left lateral rotation 0 degrees 
to 80 degrees.  The examiner also found that there was no 
evidence of radiation of pain on movement, muscle spasm, 
tenderness, radiculopathy in either arm, or ankylosis; nor 
were there any additional limitations from pain, fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
findings of the cervical spine included normal curvature and 
appropriate alignment; and minimal spondylosis at C5-6, but 
there was no disc space narrowing, compression injury, or 
foraminal compromise.  Intervertebral disc syndrome was not 
evident.  The diagnosis was arthritis of the cervical spine.
In an in-service physical therapy initial evaluation report 
dated in August 2004, the Veteran complained of right-sided 
neck pain.  Active range of motion of the cervical spine was 
reported as minimal loss of rotation and sidebend to left.  
He participated in physical therapy through September 2004.
In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran reported neck pain when turning his 
head, especially to the right.  The Veteran echoed these 
statements in a notice of disagreement that was also received 
in April 2005.
In a VA examination report dated in October 2008, the Veteran 
described having neck pain in the military, which he did not 
mention until 2004.  He described a dull, aching pain that 
radiated to his bilateral shoulders, was worsened by turning 
his head quickly, and relieved by rest or by taking Mobic.  
He denied any flare-ups or periods of incapacitation 
secondary to his spine disability.  Range of motion findings 
in degrees were reported as flexion to 30 with pain starting 
at 30, extension to 30 with pain starting at 30, right and 
left lateral flexion to 30 with pain starting at 30, and 
right and left lateral rotation to 60 with pain starting at 
60.  The pain was evidenced by guarding of the cervical spine 
and facial grimacing.  With repetition of movement, a five 
degree decrease in function secondary to pain was reported.
For the Time Period Prior to October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 10 percent 
evaluation for arthritis of the cervical spine for the time 
period prior to October 14, 2008, based on objective medical 
findings of the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; the Veteran's combined range of motion of the 
cervical spine on VA examination in June 2004 was 260 
degrees.  A higher initial evaluation during this time period 
is not warranted because at no time does the evidence show 
that forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; the combined range 
of motion of the cervical spine is not greater than 170 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; forward 
flexion of the cervical spine 15 degrees or less, or any 
ankylosis. 
For the Time Period from October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 20 percent 
evaluation for arthritis of the cervical spine for the time 
period from October 14, 2008, based on objective medical 
findings of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees.
A higher initial evaluation during this time period is not 
warranted because at no time does the evidence show forward 
flexion of the cervical spine 15 degrees or less or any 
ankylosis.
Cervical Spine - Both Periods
The Board also finds that there is no basis for the 
assignment of any higher rating during either time period 
based on consideration of any of the factors addressed in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  
Competent medical evidence during both time periods reflects 
that the currently assigned 10 and 20 percent ratings already 
compensate the Veteran for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that both the June 2004 pre-discharge examination and 
the October 2008 VA examination findings detailed that the 
Veteran performed DeLuca testing, and that only the October 
2008 examination found a decrease in function (five degrees) 
secondary to pain with repetition of movement.  

Degenerative Joint Disease of the Lumbar Spine
The Veteran was assigned an initial 10 percent evaluation for 
chronic bilateral sacroiliitis (claimed as low back pain) for 
the time period prior to October 14, 2008 pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5236 (2008).  He is 
assigned a 20 percent evaluation for degenerative joint 
disease of the lumbar spine with history of bilateral 
sacroiliitis for the time period from October 14, 2008 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5236-5242 
(2008).  The rating criteria for the Veteran's service-
connected low back disability are included above in the 
discussion of "arthritis of the cervical spine."

In a retirement physical examination report dated in June 
2004, the Veteran's concerns included low back pain.  
Musculoskeletal findings were not included in the report.

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported intermittent, daily low back pain 
lasting a few minutes at a time.  He described the pain as 
aching, sticking, cramping, sharp, and rated as 8/10 on a 
pain scale.  He stated that the pain did not travel, and it 
was better when he was resting or not moving.  He denied any 
incapacitation, functional impairment, or lost time from 
work, indicating that he still functioned normally with the 
pain.  

On examination, his posture and gait were reported as normal.  
Range of motion findings included:  flexion 0 degrees to 90 
degrees, extension 0 degrees to 5 degrees, right and left 
lateral flexion 0 degrees to 30 degrees, and right and left 
rotation 0 degrees to 20 degrees.  The examiner found there 
was no evidence of radiation of pain on movement, muscle 
spasm, tenderness, abnormal right or left straight leg 
raising, signs of right or left leg radiculopathy, or 
ankylosis in the thoracolumbar spine.  He also reported that 
there was no evidence of additional limitation from pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner added that intervertebral disc syndrome was not 
evidenced.  X-ray findings of the lumbar spine revealed a 
normal curvature; a spina bifida occulta S1; no spondylosis, 
disc space narrowing, or abnormality within the posterior 
elements; and moderate bilateral chronic sacroiliitis.  
Intervertebral disc syndrome was not evident.  The diagnosis 
was chronic bilateral sacroiliitis.

In an in-service physical therapy initial evaluation report 
dated in August 2004, the Veteran complained of right-sided 
low back pain.  Lumbar range of motion was reported as a 
moderate loss in all planes.  He participated in physical 
therapy through September 2004.
In correspondence received in April 2005, the Veteran's wife 
stated that in order to avoid low back pain, the Veteran had 
to sit down to put on his socks, she described his movements 
as slow and awkward.  The Veteran echoed these statements in 
a notice of disagreement that was also received in April 
2005.

In a post-service treatment note from the Family Practice 
Clinic dated in June 2005, the Veteran reported chronic back 
pain.  The examination of the lumbar spine did not include 
range of motion studies, but straight-leg raising was 
negative bilaterally, there was no tenderness on palpation 
and no muscle spasm of the back, and neurological motor 
strength testing showed no lower extremity weakness.

In a VA examination report dated in October 2008, the Veteran 
complained of back pain in his entire back area that was 
10/10 on a pain scale and that was worsened by prolonged 
standing or walking.  He denied any radiation to his lower 
extremities, history of numbness, flare-ups, or periods of 
incapacitation.  On physical examination his gait appeared 
normal, he was able to get onto the examination table without 
difficulty, and spinal curvature was normal without lordosis 
or kyphosis.  Range of motion findings were described as 
forward flexion to 40 degrees with pain starting at 40 
degrees, extension backward to 20 degrees with pain starting 
at 20 degrees, right and left lateral flexion to 20 degrees 
with pain starting at 20 degrees, and right and left lateral 
rotation to 20 degrees with pain starting at 20 degrees.  
Pain was evidenced by report, grimacing, and guarding.  On 
repetition, the Veteran was functionally impaired by five 
degrees secondary to pain.



For the Time Period Prior to October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 10 percent 
evaluation for the Veteran's low back disability for the time 
period prior to October 14, 2008, based on objective medical 
findings of a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees.  The Veteran's combined range of motion of the 
thoracolumbar spine on examination in June 2004 was 195 
degrees.
A higher initial evaluation for a low back disability is not 
warranted during this time period because at no time does the 
medical evidence of record demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or any ankylosis.
For the Time Period from October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 20 percent 
evaluation for the Veteran's low back disability for the time 
period from October 14, 2008, based on objective medical 
findings of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  On 
examination in October 2008 the Veteran's forward flexion of 
the thoracolumbar spine was measured at 40 degrees with pain.

A higher initial evaluation for a low back disability is not 
warranted during this time period because at no time does the 
medical evidence of record demonstrate forward flexion of the 
thoracolumbar spine 30 degrees or less, or any ankylosis of 
the spine.  

Lumbar Spine - Both Periods

The Board has considered the provisions for evaluating 
intervertebral disc syndrome, but finds that they are not for 
application for the Veteran's service-connected low back 
disability during either time period because he was not shown 
to have any incapacitating episodes that required treatment 
and bed rest prescribed by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

The Board also finds that there is no basis for the 
assignment of any higher rating during either time period 
based on consideration of any of the factors addressed in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  
Competent medical evidence during both time periods reflects 
that the currently assigned 10 and 20 percent ratings already 
compensate the Veteran for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that both the June 2004 pre-discharge examination and 
the October 2008 VA examination findings detailed that the 
Veteran performed DeLuca testing, and that only the October 
2008 examination found a decrease in function (five degrees) 
secondary to pain with repetition of movement.  

Degenerative Joint Disease of the Right and Left Knee

The Veteran was assigned initial noncompensable evaluations 
for chondromalacia of the right and left knee for the time 
period prior to October 14, 2008 pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014 (2008).  He is assigned a 10 
percent evaluation for degenerative joint disease with 
history of chondromalacia for each knee for the time period 
from October 14, 2008 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014-5010 (2008).

5014
Osteomalacia.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § § 4.71a, Diagnostic Code 5014 (2008).
501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).
525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

 
38 C.F.R. § 4.71, PLATE 2 (2008)

In a service treatment record dated in June 2003, the Veteran 
reported left knee pain that began three weeks earlier after 
an extended jog.  Objected findings included left knee that 
did not show full range of motion and no pain elicited by 
motion of the knee.  In a physical therapy note dated in June 
2003, he reported some knee pain.  Objective findings 
included passive range of motion of the bilateral knees 
within full limits.

In a service treatment record dated in October 2003, the 
Veteran complained of left knee pain after running more than 
an hour.  Physical examination findings of the bilateral 
knees were reported as full range of motion of the knees, no 
tenderness on palpation, no muscle spasm, no pain elicited by 
motion of the knees, no tenderness observed on ambulation of 
the knees, and knees demonstrated no muscle weakness.  In a 
service treatment record dated two weeks later in October 
2003, the Veteran complained of constant Achilles pain that 
was better when wearing his boots.  He reported running up to 
30 miles a week with two long runs over the weekend, and 
doing stretching on a consistent basis with continued pain.  
No physical findings of the knees were reported.

In a routine service physical examination report dated in 
June 2004, the Veteran reported chronic knee problems.  X-ray 
studies of the right and left knee from February 2003 were 
reported as normal right and left knee.  The assessment 
included joint pain localized in the knee: radiographically 
within normal limits, but clinical patellofemoral syndrome 
and iliotibial band symptoms; likely related to ankle 
Achilles problems.

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported difficulties with both knees since 
1981, particularly when walking, running, or standing up 
after sitting for a while.  He stated that he had occasional 
flare-ups that only last for a couple hours at a time, during 
which he pursued normal activities.  He denied any injuries, 
incapacitation, treatment, prosthetic implants, functional 
impairment, or lost time from work.  
Examination findings of the knees showed crepitus in the left 
knee, no deformity, and no ankylosis.  Range of motion 
findings of the bilateral knees included flexion to 125 
degrees and extension to zero degrees with no additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.  Reported x-ray findings of the 
right and left knee were identical:  no fractures or osseous 
abnormalities were demonstrated; the joint spaces were well 
maintained; no joint effusion or soft tissue calcifications 
were seen.  The diagnosis was chondromalacia of both knees.
In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran complained of knee pain, especially 
while traveling on long trips by car and that therapy had not 
helped.  The Veteran echoed these statements in a notice of 
disagreement that was also received in April 2005.
In a VA examination report dated in October 2008, the Veteran 
complained of constant bilateral knee pain, described as 
10/10 on a pain scale, with stiffness, occasional swelling, 
instability and giving way, locking, fatigability, and lack 
of endurance.  He reported that the pain was worse with 
prolonged standing, sitting, bending, and climbing stairs, 
and was relieved with rest, taking Mobic, or heat and ice.  
He denied any history of hospitalization secondary to his 
knee disability, or dislocation or subluxation.  He indicated 
that he was able to walk about 100 yards.  On examination 
range of motion of the bilateral knees was reported as 
flexion 0 degrees to 100 degrees with pain starting at 100 
degrees and normal extension (to zero degrees or neutral).  
With repetition he was functionally impaired by 5 degrees 
secondary to pain.  The knee was stable to varus and valgus 
force.  X-ray findings of the right and left knee included 
mild to moderate slight knee joint space narrowing with 
minimal, medial femorotibial shift.  The diagnosis was 
degenerative joint disease of the right and left knee with a 
history of chondromalacia.
For the Time Period Prior to October 14, 2008
At no time during the time period prior to October 14, 2008 
has the evidence shown limitation of motion in the right or 
left knee that meets the criteria for a compensable 
evaluation under Diagnostic Code 5014, or Diagnostic Codes 
5260 or 5261, which rate limitation of flexion and extension, 
respectively.  Extension of the each leg has been to 0 
degrees, and flexion has been greater than 60 degrees.  In 
addition, as there are no findings of degenerative arthritis 
of either knee during this time period, the Board notes that 
the criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis may not be used as a basis to 
rate the Veteran's right or left knee disability.  Therefore, 
entitlement to an initial compensable evaluation for a right 
or left knee disability for the time period prior to October 
14, 2008 must be denied.

The Board also finds that there is no basis for the 
assignment of any higher rating during this time period based 
on consideration of any of the factors addressed in 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  Competent 
medical evidence prior to October 14, 2008 reflected no 
functional loss resulting from any pain, fatigue, weakness, 
lack of endurance, or incoordination.  

For the Time Period from October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial 10 percent 
evaluation for the Veteran's right and left knee disabilities 
for the time period from October 14, 2008, based on objective 
medical findings of painful limitation of motion with 
objective findings of degenerative changes shown on x-ray.  
At no time, however, during the time period from October 14, 
2008 has the evidence shown limitation of motion in the right 
or left knee that meets the criteria for a compensable 
evaluation under the evaluation criteria for limitation of 
flexion or extension of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2008).  Rather, on examination 
in October 2008, the Veteran had normal extension bilaterally 
and flexion to 100 degrees with pain starting at 100 degrees 
bilaterally.  Therefore, an initial evaluation in excess of 
10 percent for degenerative joint disease of the right and 
left knee for the time period from October 14, 2008 must be 
denied.
Right and Left Knee - Both Periods
To give the Veteran every consideration in connection with 
this matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right and left knee disabilities.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).

In this case, competent, objective medical evidence is absent 
any findings of ankylosis; lateral instability or recurrent 
subluxation; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, and 5263.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Consequently, a 
higher evaluation (compensable for the time period prior to 
October 14, 2008 in excess of 10 percent for the time period 
after October 14, 2008) based upon any of these diagnostic 
codes is not warranted.  Therefore, the assignment of an 
initial compensable evaluation for the Veteran's service-
connected right and left knee disabilities is not warranted 
for the time period prior to October 14, 2008, nor is an 
initial evaluation in excess of 10 percent warranted for the 
service-connected right and left knee disabilities for the 
time period from October 14, 2008.

Scarring - Right Foot
The Veteran was assigned an initial noncompensable evaluation 
for service-connected scarring status post right foot 
resection of a retrocalcaneal exostosis pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (prior to October 23, 2008) for 
the period prior to October 14, 2008.  He is assigned an 
initial 10 percent evaluation for his scarring pursuant to 38 
C.F.R. § 4.118, Diagnostic Codes 7805-7804 (prior to October 
23, 2008) for the period from October 14, 2008.

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008).

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would 
not warrant a compensable evaluation. (See Sec. 
4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (codified at 38 
C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, those rating criteria will not be 
addressed at this time.

An in-service operative report dated in February 2004 related 
that the Veteran underwent a resection of a retrocalcaneal 
exostosis on the right foot (a bony bump on the back of his 
right heel).  The report documented that a three centimeter 
linear incision was made over the lateral aspect of the right 
foot just anterior to the Achilles tendon insertion.  The 
operative report also described a pain pump with two portals 
that were inserted to the sural nerve and to the medial 
aspect of the leg for the tibial nerve.  A podiatry note 
three days later showed that the pain pump was removed, and 
the Veteran was given a note excusing him from work for six 
weeks.  In follow-up podiatry treatment records dated from 
February to August 2004, the Veteran reported doing fairly 
well and following the treatment plan.  Sutures were removed 
from the posterior aspect of the right heel in March 2004.  
In April and May 2004 the podiatrist indicated that the 
incision had healed nicely. 

In a pre-discharge fee-basis examination report dated in June 
2004, the Veteran reported residual scars, swelling, and 
limping following a February 2004 surgery to remove a 
retrocalcaneal exostosis on the right foot.  He reported 
functional limitations that included limited fast walking or 
standing for a long period of time.  He stated that he lost 
work twice a month for this disability.  On physical 
examination, the physician described three scars.  There was 
a scar on the right lower quadrant measuring 7.5 x 1 cm that 
was hypopigmented and slightly depressed.  There was a scar 
on the top of the right foot measuring 3 x 3 cm that was 
raised, hyperpigmented, and abnormally textured.  The third 
scar was on the right foot at the heel laterally, measured 5 
x 1 cm, and appeared raised, abnormally textured, and 
hyperpigmented.  Reported qualities that were common in all 
three scars included the following:  no evidence of 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, secondary 
limitation of motion in adjacent structures, or coverage of 
an area larger than six square inches.  The diagnosis was 
status post spur removal with scar.  The total area of the 
three scars combined measured 21.5 centimeters.

In correspondence received in April 2005, the Veteran's wife 
stated that the Veteran experienced frequent pain and 
numbness, especially in the area around the big toe and toe 
areas on the right foot.  She stated that the scarring was an 
eye hindrance when he walked about barefoot.  The Veteran 
echoed these statements in a notice of disagreement that was 
also received in April 2005.

In a post-service treatment note from the Family Practice 
Clinic dated in July 2005, the Veteran reported ongoing pain 
and numbness in his foot after surgery for a heel spur in 
February 2004 and requested a podiatry referral.

In a VA examination report dated in October 2008, the Veteran 
complained of a scar on his right foot from surgery done for 
his heel spur.  He stated that the scar on the dorsal aspect 
of his right foot was caused by wearing the cast for a long 
time after surgery.  He complained of occasional numbness and 
tenderness to palpation on the scar area; he denied any 
history of infection, inflammation, redness, or drainage from 
the scar area.  The examiner described three scars on 
examination.  The first scar was located on the heel of the 
Veteran's right foot, measured 4 x 0.3 cm, was 
hyperpigmented, and well-healed.  On the dorsal aspect of his 
mid right foot the Veteran had two scars measuring 1 cm each 
with mild tenderness to palpation.  The total area of the 
three scars measured no more than 3.2 square centimeters.  
Additional objective scar findings were reported as follows:  
no redness, swelling, erythema, edema, drainage, or keloid 
formation; no adherence to underlying tissue; normal skin 
texture; stable, superficial scars with no induration or 
inflexibility of the skin in the area; no elevation or 
depression of the surface contour; no inflammation; and no 
limitation secondary to the scars.

For the Time Period Prior to October 14, 2008
The Board has considered the evidence of record and finds 
that the RO properly assigned an initial noncompensable 
rating for residual scarring status post right root resection 
of a retrocalcaneal exostosis for the time period prior to 
October 14, 2008.  The objective evidence demonstrates that 
the Veteran's scars were not painful or tender on examination 
during this time period, nor did the scars produce any 
limitation of function of the affected right foot or right 
lower extremity.  In addition, the medical evidence does not 
reflect the existence of any associated scar of a size or 
that involves any symptoms or pertinent characteristics so as 
to warrant the assignment of an initial compensable 
evaluation under any other pertinent provision of section 
4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805.  Accordingly, the Veteran's claim for an initial 
compensable evaluation for his service-connected scarring 
status post right foot resection of a retrocalcaneal 
exostosis must be denied for the time period prior to October 
14, 2008.

For the Time Period from October 14, 2008
In October 2008 objective examination confirmed that the 
Veteran had stable, superficial scars on the right foot that 
measured no more than 3.2 square centimeters, were mildly 
tender to palpation, and caused no limitation of motion of 
the affected part.  Based on these findings, the RO properly 
assigned an initial 10 percent evaluation for this 
disability.  However, the medical evidence does not reflect 
the existence of any associated scar of a size or that 
involves any symptoms or pertinent characteristics so as to 
warrant the assignment of an initial evaluation in excess of 
10 percent under any other pertinent provision of section 
4.118 during this time period.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  Accordingly, the Veteran's claim 
for an initial evaluation in excess of 10 percent for his 
service-connected scarring status post right foot resection 
of a retrocalcaneal exostosis must be denied for the time 
period from October 14, 2008.

All Claims

The Board acknowledges the Veteran and his representative's 
contentions that his bilateral hallux valgus, GERD, bilateral 
pes planus, bilateral Achilles tendonitis, prostatism, 
cervical spine, lumbar spine, bilateral knee, and scarring 
disabilities are more severely disabling during these time 
periods.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that with the 
exception of an initial compensable evaluation for right and 
left foot hallux valgus for the time period from October 14, 
2008, there are no objective medical findings that would 
support the assignment initial higher evaluations for the 
GERD, bilateral pes planus, bilateral Achilles tendonitis, 
prostatism, cervical spine, lumbar spine, bilateral knee, and 
scarring disabilities during any time period, or for right 
and left foot hallux valgus for the time period prior to 
October 14, 2008.  Therefore, entitlement to initial higher 
evaluations for these disabilities is not warranted.  The 
Board has considered a staged rating for GERD and additional 
staged ratings for hallux valgus, bilateral pes planus, 
bilateral Achilles tendonitis, prostatism, cervical spine, 
lumbar spine, bilateral knee, and scarring disabilities under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances related to these service-connected 
disabilities that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
evaluation.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b) 
(2008).  Here, the record contains absolutely no evidence 
that the Veteran was ever hospitalized for any of his 
service-connected disabilities.  In addition, while the Board 
notes that the Veteran explicitly complained of increased 
feet and low back pain with prolonged standing or walking, 
belching, frequent urination, and neck pain worsened by 
turning his head to the right that interfered with his 
employment as a high school teacher, there is simply no 
objective evidence showing that any of his service-connected 
disabilities on appeal has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
initial assigned ratings).  Consequently, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable evaluation for hallux 
valgus of the right foot for the time period prior to October 
14, 2008 is denied.

Entitlement to an initial compensable evaluation for hallux 
valgus of the left foot for the time period prior to October 
14, 2008 is denied.

Entitlement to an initial 10 percent evaluation for hallux 
valgus of the right foot is allowed for the time period from 
October 14, 2008, subject to the law and regulations 
governing the criteria for award of monetary benefits.

Entitlement to an initial 10 percent evaluation for hallux 
valgus of the left foot is allowed for the time period from 
October 14, 2008, subject to the law and regulations 
governing the criteria for award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease with esophagitis and 
duodenitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus for the time period prior to April 
2, 2007 is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus for the time period from April 2, 
2007 is denied.

Entitlement to an initial compensable evaluation for Achilles 
tendonitis of the right foot for the time period prior to 
April 2, 2007 is denied.

Entitlement to an initial compensable evaluation for Achilles 
tendonitis of the left foot for the time period prior to 
April 2, 2007 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for Achilles tendonitis of the right foot for the time period 
from April 2, 2007 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for Achilles tendonitis of the left foot for the time period 
from April 2, 2007 is denied.

Entitlement to an initial compensable evaluation for 
prostatism for the time period prior to October 14, 2008 is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for prostatism for the time period from October 14, 2008 is 
denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the cervical spine for the time period prior 
to October 14, 2008 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for arthritis of the cervical spine for the time period from 
October 14, 2008 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic bilateral sacroiliitis (claimed as low back pain) 
for the time period prior to October 14, 2008 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine with 
history of bilateral sacroiliitis for the time period from 
October 14, 2008 is denied.

Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee for the time period prior to 
October 14, 2008 is denied.

Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee for the time period prior to 
October 14, 2008 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right knee with history 
of chondromalacia for the time period from October 14, 2008 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee with history 
of chondromalacia for the time period from October 14, 2008 
is denied.

Entitlement to an initial compensable evaluation for residual 
scarring status post right foot resection of a retrocalcaneal 
exostosis for the time period prior to October 14, 2008 is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residual scarring status post right foot resection of a 
retrocalcaneal exostosis for the time period from October 14, 
2008 is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


